Citation Nr: 1547381	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  07-37 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (exclusive of a period of temporary total; rating from October 14, 2007, to November 30, 2007).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967 and from October 1972 to August 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 50 percent evaluation, effective August 9, 2005.

In May 2008, while the appeal to the Board was pending, the Veteran was awarded a temporary total rating based on a period of hospitalization for PTSD, pursuant to 38 C.F.R. § 4.29, effective October 14, 2007 to November 30, 2007.  

In April 2010, the Veteran testified at a Travel Board hearing at the RO before an Acting Veterans Law Judge (AVLJ).  A transcript of that hearing has been associated with the claims file. 

This case was before the Board in February 2011 when it was remanded for additional development.

In April 2013, the Board informed the Veteran that the AVLJ who conducted the hearing in April 2010 was no longer employed by the Board, and asked him if he wanted to attend another Board hearing.  By response received later that same month, the Veteran indicated that he did not wish to have another hearing.

In July 2013 and March 2015, the Board again remanded the case for further development. 

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Initially, the Board recognizes that this claim was remanded on several prior occasions, and sincerely regrets the further delay.  However, given that the AOJ failed to follow all the Board's remand instructions, and because the medical evidence presented is incomplete for proper consideration of the claim, the case must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 .F.R. § 3.159 (West 2014).

First, the March 2015 Board remanded directed the AOJ, in pertinent part, to obtain all outstanding VA treatment records.  Although VA outpatient treatment records from the Colorado Springs Community Based Outpatient Clinic and the Denver VA Medical Center dated from 2006 to 2015 are of record, the Veteran has also reported attending biweekly PTSD group therapy at the VA Vet Center in Colorado Springs.  See statement from the Veteran received in September 2015.  These records have not been associated with claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Therefore, remand is required to obtain the outstanding records.  

Second, the most recent VA psychiatric examination was performed in April 2011, more than four years ago.  After the AOJ obtains and associates with the claim file all outstanding treatment records pertinent to this issue, the Veteran should be scheduled for an examination to determine the current severity of his PTSD.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  A specific search should be conducted for all pertinent, outstanding VA medical records.  In particular, a search should be made for all outstanding records from the Colorado Springs Vet Center. 

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  Thereafter, afford the Veteran a psychiatric examination to determine the severity of his PTSD.  The claims file should be available to, and reviewed by, the examiner in conjunction with the examination.  Ensure that the examiner provides all information required for rating purposes. 

The examiner should identify the nature, frequency and severity of all current manifestations of the service-connected PTSD.  The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, to include whether it renders the Veteran unemployable.  

The rationale for each opinion expressed must also be provided.
 
3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have an adverse effect on his claim.
 
4.  Thereafter, readjudicate the remanded initial rating claim.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


